211 F.3d 1312 (D.C. Cir. 2000)
Air Line Pilots Association, International, Appellee/Cross-Appellantv.Northwest Airlines, Inc., Appellant/Cross-Appellee
Nos. 98-7196 and 98-7202
United States Court of AppealsFOR THE DISTRICT OF COLUMBIA CIRCUIT
Filed May 19, 2000

Appeals from the United States District Court for the District of Columbia(No. 97cv01917)Before:  Edwards, Chief Judge, Silberman, Williams, Ginsburg, Sentelle, Henderson, Randolph, Rogers, Tatel, and Garland, Circuit Judges.

Per curiam
J U D G M E N T

1
These appeals were considered en banc on the briefs and arguments of the parties.  It is


2
ORDERED AND ADJUDGED that the judgment and opinion of the court announced by the panel in these cases, 199 F.3d 477 (D.C. Cir. 1999), are reinstated as the judgment and opinion of the court sitting en banc.